Citation Nr: 9908372	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-19 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to Chapter 35 education benefits which began more 
than one year prior to the date the application for benefits 
was received by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 determination by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 1999 the appellant testified at a video 
conference hearing before the undersigned Board Member.  A 
copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In April 1994 the RO received a request for approval of 
school attendance for the appellant from January 1994 to May 
1998.

3.  In November 1997 the RO granted entitlement to service 
connection for the cause of the veteran's death based upon a 
presumption of service connection as a result of exposure to 
herbicides during active service, and established basic 
eligibility for Dependents' Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35.

4.  In April 1998 the RO received the appellant's application 
for Dependent's Education Assistance benefits.

5.  The evidence demonstrates that the commencing date of the 
appellant's award of educational assistance benefits is June 
9, 1994, which is the date she became eligible for Chapter 35 
benefits based upon liberalizing VA law.


CONCLUSION OF LAW

The criteria for entitlement to Chapter 35 education benefits 
which began more than one year prior to the date the 
application for benefits was received by VA have been met.  
38 C.F.R. §§ 3500, 3501, 3512 (West 1991 & Supp. 1998);  
38 C.F.R. §§ 21.3021, 21.3041(a), 21.4131(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code, may be established 
including as a child of a veteran who died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(i) 
(West 1991 & Supp. 1998);  38 C.F.R. § 21.3021(a)(1)(i) 
(1998).  Generally, the beginning date of an eligible child's 
period of eligibility is his or her eighteenth birthday, or 
successful completion of secondary schooling, whichever 
occurs first; the ending date is the eligible child's twenty-
sixth birthday.  38 U.S.C.A. § 3512(a) (West 1991);  38 
C.F.R. § 21.3041(a) (1998).  


To the extent feasible, the effective date of an award of 
educational benefits under chapter 30, 31, 32, 34, and 35, 
shall correspond to the effective date related to an award of 
disability compensation.  38 U.S.C.A. § 5113(a) (West 1991);  
see also DeSousa v. Gober, 10 Vet. App. 461, 466-467 (1997).

Regulations governing the payment of educational assistance 
benefits prohibit an award for any period earlier than one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later.  38 C.F.R. 
§ 21.4131(a) (1998).  However, commencing dates based upon 
liberalizing VA laws are determined in accordance with the 
facts of each case, but not earlier than the effective date 
of the act or administrative issue.  38 C.F.R. § 21.4131(f).

The purpose of Chapter 35 Survivors' and Dependents' 
Educational Assistance benefits is to provide "opportunities 
for education to children whose education would otherwise be 
impeded or interrupted by reason of the disability or death 
of a parent from a [service-connected disability], and for 
the purpose of aiding such children in attaining the 
educational status which they might normally have aspired to 
and obtained but for the disability or death of such 
parent."  38 C.F.R. § 3500 (West 1991).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 
retroactive induction into a vocational rehabilitation 
program was consistent with statutory direction, and that it 
was "feasible" for VA to calculate the difference between 
benefits the claimant would have received under a specific VA 
education program and what was actually received under 
another VA benefit program.  See Bernier v. Brown, 7 Vet. 
App. 434, 437-439 (1995).  

The Court has held that the intent of 38 C.F.R. § 3500 was 
clear on its face.  Erspamer v. Brown, 9 Vet. App. 507, 509-
510 (1996) (the Court also held, while distinguishing the 
case from the claimant in Bernier, that retroactive payment 
for education benefits were not allowable many years past the 
date of eligibility because, inter alia, the appellant's 
education had not been "impeded" or "interrupted").

Factual Background

The record in this case reflects that the veteran died on 
August [redacted], 1989, as a result of hypercalcemia, due to 
metastatic adenocarcinoma of the lung.  In February 1990 the 
RO granted entitlement to death pension benefits to the 
veteran's surviving spouse and dependent children.  In 
December 1992 the RO notified the veteran's surviving spouse 
that payments based upon the appellant's school attendance, 
as the veteran's dependent child, would continue until July 
1, 1993.

In April 1994 the RO received a request for approval of 
school attendance for the appellant from January 1994 to May 
1998.  In May 1994 the RO notified the veteran's surviving 
spouse that payment based upon the appellant's school 
attendance would continue until November 17, 1997.

In November 1997 the RO granted entitlement to service 
connection for the cause of the veteran's death based upon a 
presumption of service connection as a result of exposure to 
herbicides during active service in the Republic of Vietnam, 
and established basic eligibility for Dependents' Educational 
Assistance benefits under 38 U.S.C.A. Chapter 35.  An 
effective date was assigned from June 9, 1994, the date of 
the amendment of VA law which included respiratory cancers as 
a presumptive disease under 38 C.F.R. § 3.309(e) (1994).  
Notice of this decision was sent to the veteran's surviving 
spouse on January 22, 1998.

In April 1998 the RO received the appellant's application for 
Dependent's Education Assistance benefits.

In correspondence dated in April 1998 the RO notified the 
appellant that entitlement to Dependency and Indemnity 
Compensation (DIC) benefits had been established beginning 
July 1, 1994.  It was also noted that she was eligible for 
Dependent's Educational Assistance, and that she might be 
entitled to partial reimbursement for her school attendance 
from July 1, 1994, to August 1996.

In August 1998 the RO received the appellant's claim for 
entitlement to retroactive payment for Chapter 35 education 
benefits.  In her November 1998 substantive appeal, the 
appellant argued, in essence, that she was entitled to 
retroactive Chapter 35 benefits because she did not receive 
notice of eligibility until January 1998 and, therefore, 
could not have applied earlier than that date.

In February 1999 the appellant provided testimony in support 
of her claim before the undersigned via a video-conference 
hearing with the RO.

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board is satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

In this case, the appellant contends that she is entitled to 
retroactive educational assistance benefits for the period 
between July 1, 1994, and August 1996.  She argues that she 
could not have submitted an application for Chapter 35 
benefits prior to January 22, 1998, when she received the 
first award letter.

Based upon a review of the record, the Board finds that the 
facts in this case warrant entitlement to retroactive Chapter 
35 education benefits.  The Board notes that the appellant's 
eligibility was based upon a liberalizing VA law which 
allowed a presumption of service connection for the cause of 
the veteran's death, and that, in accordance with the facts 
of this case, the commencing date of the award of Chapter  35 
education benefits should be the effective date of the act.  
See 38 C.F.R. § 21.4131(f).

Although generally, under 38 C.F.R. § 21.4131(a), VA may not 
award educational assistance benefits for a period of 
enrollment prior to one year before the receipt of an 
application, an exception to the general rule is provided 
when eligibility is based upon a liberalizing VA law.  In 
addition, the Board notes that the facts in this case can be 
distinguished from Erspamer, in that the appellant submitted 
an application for Chapter 35 benefits during her period of 
eligibility and the record reflects that prior to that, she 
and her surviving parent sought VA financial assistance to 
allow her to continue her education after her eighteenth 
birthday.  

The Board finds that the evidence demonstrates the 
appellant's education was "impeded" or "interrupted" by 
the delay in recognizing a presumption of service connection 
for the cause of her father's death, and that the appellant 
sought VA assistance in the continuation of her education.  
See 38 U.S.C.A. § 3500;  Erspamer, 9 Vet. App. at 509.  
Therefore, in accordance with the stated purpose of 
38 U.S.C.A. § 3500, the Board concludes the appellant's claim 
must be granted.

The Board further finds, however, that, as in Bernier, the 
appellant is only entitled to the retroactive education 
benefits in excess of VA benefits which she, or her surviving 
parent on her behalf, previously received.  Therefore, the 
Board finds that an appropriate adjustment in the amount of 
the appellant's retroactive Chapter 35 benefits is warranted.


ORDER

Entitlement to Chapter 35 education benefits which began more 
than one year prior to the date the application for benefits 
was received by VA is granted, subject to the criteria 
applicable to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals
